DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 11/8/20.
	Claims 1-2, 8-9, and 15-16 have been amended.
	Claims 3, 5-6, 10, 12-13, 17, and 19-20 have been cancelled.
	Therefore, claims 1-2, 4, 7-9, 11, 14-16, and 18 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding independent claims 1, 8, and 15, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Specifically, these claims (as amended) now state that “the contextual transaction data comprises at least basket-level transaction details such as universal product codes (UPCs) and quantities purchased.”  
Claims 2, 4, 7, 9, 11, 14, 16, and 18 are likewise rejected due to their dependency on the aforementioned independent claims.  
Examiner recommends amending the claims to resolve the indefinite language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 11, 14-16, and 18 are rejected under 35 USC 103 as being unpatentable over Hawkins (20070162337) in view of Wegner (20130036001), and in further view of Kedzlie (20170132652), Lurie (20190130434), and Gilder (20080249951).
Claims 1, 8, and 15:  Hawkins discloses a system, method, and computer readable medium comprising:
Processors, databases, and server computers (Fig. 1; Paragraphs 18-19) for receiving offer activation request data, the offer activation request data including a loyalty number and an identification of a digital offer, the digital offer associated with a discount amount (Paragraphs 27-30); querying a digital data repository to seek a data record matching the loyalty number (Paragraph 27); in response to determining that the data repository has a record matching the loyalty number, electronically activating the digital offer associated with the identification of the digital offer and associating the activated digital offer with the loyalty number (Paragraph 28); receiving contextual transaction data (Paragraphs 30 and 32); determining, based on the contextual transaction data, that a consumer entity associated with the loyalty number purchased a 
Hawkins fails to explicitly disclose a method for receiving, at a server computer that is used by multiple retailers, each of which operates a different retail data center comprising one or more computing devices and one or more databases that collectively operate as a retail server, each retail data center being communicatively coupled to one or more brick-and-mortar stores and/or online stores, and independent of a request for an offer recommendation, contextual transaction data via an application programming interface (API) from a retailer terminal in real time with respect to a transaction at the terminal, the contextual transaction data comprising at least basket-level transaction details such as universal product codes (UPCs) and quantities purchased.  
Wegner, however, discloses a method for receiving, at a server computer that is used by multiple retailers, each of which operates a different retail data center comprising one or more computing devices and one or more databases that collectively operate as a retail server, each retail data center being communicatively coupled to one or more brick-and-mortar stores and/or online stores, and independent of a request for an offer recommendation, contextual transaction data via an application programming interface (API) from a retailer terminal in real time with respect to a transaction at the terminal, the contextual transaction data comprising at least basket-level transaction details such as universal product codes (UPCs) and quantities purchased (Figs. 1 and 3; Paragraph 24).

Wegner, however, discloses a method for receiving, at the server computer from a transaction aggregator via APIs of the transaction aggregators, the contextual transaction data comprising historical transaction records (containing SKUs or UPCs) that were generated for previous transactions with the multiple retailers (Fig. 1; Paragraphs 24 and 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system of distributing and redeeming of Hawkins with the data transfer mechanism in Wegner.  One would have been motivated to do this in order to collect contemporary data from multiple sources in ultimately determining a user’s eligibility for a discount.
Next, Hawkins fails to explicitly disclose a method for receiving, at a product data store that is communicatively coupled to the server computer, Universal Product Codes (UPCs) and/or stock-keeping unit (SKU) numbers and descriptions of products from the multiple retailers in periodic batch synchronizations of retailer product databases.
Kedzlie, however, discloses a method for receiving, at a product data store that is communicatively coupled to the server computer, Universal Product Codes (UPCs) and/or stock-keeping unit (SKU) numbers and descriptions of products from the multiple retailers in periodic batches from retailers (Paragraph 41).

Next, Hawkins fails to explicitly disclose a method in which the digital offer is associated with digital metadata specifying one or more post-sale product rebate availability criteria comprising that a post-sale product rebate is available for the digital offer during a specified time frame and/or for certain geographic locations.
Lurie, however, discloses a method in which a customer’s geolocation information is acquired and used to determine whether or not they are eligible for a rebate.  (Paragraphs 95 and 98).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Lurie with the system of Hawkins/Wegner/Kedzlie.  One would have been motivated to do this in order to increase the efficacy of targeted ads in a particular area.
Finally, Hawkins fails to explicitly disclose a method in which customers are paid via digital payment files.
	Gilder, however, discloses a method for generating and transmitting a payment with a digital payment file (Paragraphs 10 and 40; Claim 14).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine digital payment file of Gilder with the system of Hawkins/Wegner/Kedzlie/Lurie.  One would have been motivated to do this in order to 
Claims 2, 9, and 16:  Hawkins discloses a method wherein the contextual transaction data further comprises at least one or more of a transaction amount, at least a portion of a credit card number that was used, a payment identifier that identifies a form of payment that was used, a secure payment hash key, an identifier of a data processing system, an identifier of a merchant or retailer facility, a time or date when a transaction took place a geolocation, geographic area, or location such as a city, state, county, or municipality where a transaction took place, one or more offers that were activated or redeemed, a customer name, a customer identification, an item identification, an item category information, a phone number, a personal identifier number (PIN), a loyalty card number, a device identifier, or a transaction number. (Paragraph 30).
	Claims 4, 11, and 18:  Hawkins discloses those limitations cited above, but fails to explicitly disclose a method wherein the digital payment file includes the refund amount associated with the loyalty number; wherein the refund amount is based on the discount amount associated with the digital offer.
	Gilder, however, discloses a method for providing a refund associated with a customer loyalty number (Paragraphs 10-11), wherein the refund is based on the discount amount (Paragraphs 10-11 and 68).  	
The rationale for combining Gilder with Hawkins is articulated above and incorporated herein.
Claims 7 and 14:  Hawkins discloses those limitations cited above, but fails to explicitly disclose a method for receiving an indication that the refund amount was successfully delivered to the consumer entity associated with the loyalty number.
	Gilder, however, discloses a method in which an indication is provided that the refund amount was successfully delivered to the customer.  (Paragraphs 23, 29, and 34-35).
	The rationale for combining Gilder with Hawkins is articulated above and incorporated herein.
Response to Arguments
	First, the rejection under 35 USC 101 has been withdrawn in response to Applicant’s amendments.  Examiner disagrees with Applicant’s argument that the invention is not directed to an abstract idea, and remains steadfast in asserting that the invention is directed to a method or organizing human activity (sales and marketing activities, targeted advertising).  However, as amended, the additional elements, in combination, collectively disclose features that are more meaningful than the judicial exception, and are thus integrated into a practical application.  Examiner further notes Applicant’s discussion of technical improvements in paragraphs 84-85 of the specification.  Therefore, a rejection under 35 USC 101 is no longer appropriate.
	Applicant’s additional remarks have been fully considered, but are rendered moot in view of the new ground of rejection necessitated by the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681